DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054) further in view of Mason (US 4,372,098) and Nivala (US 2006/0278558).

providing one of more of the oral medications in the packaging,
receiving the packaging 18 in a carton 12 containing additional packagings 18 containing the same oral medications 20, wherein each of the packagings 18 contains all of the oral medications 20 that a patient needs to take at a single medication pass time, and each of the packagings 18 is independent from and not connected to the additional packagings 18 such that the packagings can be individually removed from the carton when needed; 
at least partially detaching the cover 28 from the body 24 to provide access through the separate opening to each of the compartments 26 in the packaging 18; and
after at least partially detaching the cover 28 from the body 24, removing all of the oral medications 20 from all the compartments to empty the packaging at once, wherein the packagings 28 are each labeled with indicia 22 with a time of day relating to a medication pass, and because the packagings 18 each contain all of the oral medications that a patient needs to take at the time of day labeled on the corresponding packaging, the step of removing all of the oral medications 20 from the compartments provides all of the oral medications that the patient needs to take at the time of day labeled on the corresponding packaging, and wherein the cover and the top surface of the body are each free of score lines, lines of weakening and perforated seams such 
the top surface of the body 24 defines one or more outer corner regions located outside the arrangement of the compartments 26 (col. 5, lines 2-6).  
Weinstein fails to disclose:
the compartments of the packaging being organized as a series of wedge-shaped cavities extending radially outwardly in a circular arrangement from a central region defined by the top surface of the body, with triangular-shaped openings into the compartments being separated from openings into adjacent compartments in the circular arrangement by strips defined by the top, generally planar top surface of the body, the strips each extending between the central region and a shoulder, which is defined by the top surface of the body and surrounds the plurality of compartments, such that each of the compartments defines sidewalls extending radially outwardly that are spaced apart by gaps from sidewalls of adjacent compartments in the circular arrangement, the gaps located underneath the strips, wherein the one or more outer corner regions including non-planar structures defining surface-area reducing features on the body;
 closing the packaging by adhesively bonding the cover to an entirety of the top, generally planar surface of the body, with the cover consisting of only a single-layer sheet construction formed from a material having thickness and stiffness that provides rupture resistance to pressure applied to the oral medications in the compartments such 
forming a corner pull tab by separating the cover from the top surface of the body along one of the outer corner regions containing the surface-area reducing features, and thereby disconnecting the adhesive attachment of the cover from the one of the outer corner regions at the corner pull tab, without disconnecting the adhesive attachment of the cover to a remainder of the top surface of the body; 
the at least partially detaching the cover from the body being performed by pulling the corner pull tab to disconnect the adhesive attachment of the cover from the top surface of the body.
However, Lucas teaches  a package for medications having compartments 2 organized as a series of wedge-shaped cavities extending radially outwardly in a circular arrangement from a central region defined by a top surface of the body, with triangular-shaped openings into the compartments being separated from openings into adjacent compartments in the circular arrangement by strips defined by the top, generally planar top surface of the body, the strips each extending between the central region and a shoulder, which is defined by the top surface of the body and surrounds the plurality of compartments, such that each of the compartments defines sidewalls extending radially outwardly that are spaced apart by gaps from sidewalls of adjacent compartments in the circular arrangement, the gaps located underneath the strips (figs.1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have made the compartments 26 of Weinstein, wedge-shaped, extending 
Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further Mason teaches:
one or more outer corner regions of a package including non-planar structures 22 defining surface-area reducing features on the body 12;
forming a corner pull tab by separating the cover 14 from the top surface of the body 12 along one of the outer corner regions containing the surface-area reducing features, without disconnecting adhesive attachment 24 of the cover 14 to a remainder of the top surface of the body 12; 
the at least partially detaching the cover 14 from the body 12 being performed by pulling the corner pull tab to disconnect the adhesive attachment 24 of the cover 14 from the top surface of the body 12 (figs. 1-3, col. 3, lines 24-26 and col. 5, lines 44-66.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided at least one corner region of the modified device 
Further, Nivala teaches a non-tearable child resistant blister package made by adhesively bonding a single layer over to an entirety of a planar surface of a blister (fig. 3 and abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have adhesively bonded a single layer of a non-tearable cover to an entirety of the planar surface of the modified Weinstein, for the predictable result of providing a child resistant package, as taught by Nivala in the abstract. 
Regarding claim 3, Weinstein further discloses each of the compartments 26 holds a single unit dose of one of the oral medications 20 (col. 5, lines 10-13).
Regarding claim 8, Weinstein further discloses receiving instructions for use (col. 3, lines 39-45). It is noted that “instruction for use” includes instruction not to administer one or more of the oral medications to a patient.  
Regarding claim 10, the modified Weinstein further discloses the corner pull tab is grasped using one or more fingers of one hand, and further comprising: grasping the body of the packaging with an opposite hand.  
Regarding claim 11, Weinstein further discloses at least partially detaching the cover 28 from the body 24 to access the separate opening to each of the compartments further comprises: removing or peeling the cover from the body (col. 5, lines 10-13).
Regarding claim 13, it is noted that once the medications are removed from the modified device of Weinstein, the packaging is non-reusable.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054),  Mason (US 4,372,098) and Nivala (US 2006/0278558) as applied to claim 1 above, further in view of Woodson (US 3,083,821).
Regarding claim 2, the modified Weinstein discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the cover 28 discussed above being at least partially detached from the body intact as a single piece.
However, Woodson teaches a package having a cover 17 that is at least partially detached from the body intact as a single piece (fig. 1 and col. 4, lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have made the cover 28 of the modified Weinstein at least partially detached from the body intact as a single piece, as taught by Woodson, for the predictable result of easily opening all of the compartments without going through multiple steps.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Mason (US 4,372,098) and Nivala (US 2006/0278558) as applied to claim 1 above,  further in view of Lewis (US 6,681,935)  and Reeves-Collins (US 2005/097009).
Regarding claims 6-7, Weinstein further discloses the cover 28 comprising a first surface (i.e., top surface) and a second surface between the first surface and the compartments 26. The modified Weinstein fails to disclose:

a data field on the first surface of the cover 28 comprising of human-readable text correlating one of the indicia with an alphanumeric identifier of the oral medication in each of the compartments; and 
comparing the human-readable text in the data field with the oral medication in each of the compartments to verify that all of the oral medications that a patient needs to take at the time of day labeled on the corresponding packaging are present in the compartments before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient;
wherein the human-readable text in the data field also includes information relating to identifying the patient who has been prescribed the oral medications, and the method further comprising confirming the information identifying the patient is correct before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient;
  wherein during the at least partially detaching the cover from the body, the cover remains intact such that the data field and machine-readable markings printed on the cover remain readable after opening the compartments of the packaging.
However, Lewis teaches:
a data field on a first surface of a cover 31 comprising of human-readable text 33; and 

wherein the human-readable text 33 in the data field also includes information relating to identifying the patient who has been prescribed the oral medications, and the method further comprising confirming the information identifying the patient is correct before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient (col. 6, lines 50-67).  
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have further provided the modified device of Weinstein, a human-readable text, for the predictable result of assisting a patient in timely taking a proper dosage of medicament according to the information provided by the human-readable text as taught by Lewis in col. 7, lines 1-4.
Further, Reeves-Collins teaches a multi-compartment body including a plurality of indicia 248, with each of the indicia 248 marked on one of the compartments such that each of the compartments is uniquely identified by a respective one of the indicia; and correlating one of the indicia with an alphanumeric identifier of the content in each of the compartments (fig. 5 and paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided each of the compartments of the modified Weinstein, indicia with an alphanumeric identifier, as taught by Reeves-Collins, for the predictable result of 
 Regarding “wherein during the at least partially detaching the cover from the body, the cover remains intact such that the data field and machine-readable markings printed on the cover remain readable after opening the compartments of the packaging”, it is noted that the modified device of Weinstein remains intact. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Mason (US 4,372,098), Nivala (US 2006/0278558), Lewis (US 6,681,935)  and Reeves-Collins (US 2005/097009) as applied to claim 6 above,  further in view of Ward (US 3,615,039).
Regarding claims 14-15 the modified Weinstein discloses all elements of the claimed invention as applied to claim 6 above, but fails to disclose the compartments in each of the packagings includes a denesting projection formed along one of the sidewalls, and projecting into a storage space defined within the at least one of the compartments; and the method further comprising: stacking the packagings into a stack with compartments of adjacent packagings aligned such that the denesting projections prevent tight nesting of adjacent packagings that would make the packagings difficult to separate from the stack.

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the compartments of the modified Weinstein, denesting lugs, as taught by Ward, for the predictable result of easily pulling apart stacked packagings. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BLAINE G NEWAY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735